Citation Nr: 0004824	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant had active military service from July 1968 to 
May 1971.  The appellant received the Combat Infantryman 
Badge.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that service connection for hepatitis with 
vasculitis and polysensory and motor peripheral neuropathy 
was denied in February 1997.  At the December 1999 Central 
Office Board hearing the appellant addressed the issue of 
service connection for Hepatitis C.  The issue was developed 
as peripheral neuropathy as due to exposure to Agent Orange.  
The Board liberally construes the issue as service connection 
for peripheral neuropathy, generally, including all possible 
etiologies.  


FINDING OF FACT

The veteran has presented evidence that relates peripheral 
neuropathy to either Agent Orange exposure or exposure to 
contaminated blood during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim, which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  

Private medical records show that the appellant was seen for 
peripheral neuropathy, leukocytoclastic vasculitis and 
Hepatitis C.  At the June 1996 VA examination the diagnoses 
were Hepatitis C, dermal leukocytoclastic vasculitis, 
polysensory and motor peripheral neuropathy and 
cryoglobulinemia.  

VA medical records show that the appellant was evaluated for 
Agent Orange exposure from July 1996 to December 1996.  In 
May 1996 the VA physician listed the appellant's problems as 
Hepatitis C infection with cryoglobulinemia resulting in 
leukocytoclastic vasculitis and peripheral neuropathy.  The 
VA examiner, in December 1996 diagnosed peripheral 
neuropathy, Hepatitis C including cryoglobulinemia and 
vasculitis.  

Dr. Love wrote, in November 1999, that the appellant's biopsy 
showed evidence of moderate chronic neuropathy with moderate 
axonal degeneration and regeneration in April 1996.  He 
reported that the appellant had an EMG and nerve conduction 
study in April 1996 most compatible with mixed polysensory 
motor neuropathy with predominately axonal features and some 
demyelinating features.  

In December 1999 Dr. Grimm wrote that the appellant had been 
under his care for the past several years for chronic 
Hepatitis C infection, peripheral neuropathy and 
leukocytoclastic vasculitis.  

Dr. Gates wrote, on December 3, 1999, that the appellant was 
treated for a rash and had no idea what caused it.  On 
December 17, 1999 he wrote that the appellant has chronic 
peripheral neuropathy.  

At the December 1999 Board Hearing the appellant testified 
that he worked in the emergency room of the evacuation 
hospital while in Vietnam.  He reported exposure to other 
people's blood and waste.  Dr. Gates wrote, on December 3, 
1999, that the appellant complained of numbness, tingling and 
cold sensations in his feet for 30 years.  

Dr. Gates wrote, on December 3, 1999, that the appellant's 
neuropathy could be of idiopathic presentation, secondary to 
toxic exposure, perhaps even a preneoplastic syndrome.  He 
stated that it seemed compatible with distal polysensory 
neuropathy.  Dr. Gates opined that the appellant had a 
chronic disability secondary to complications from Hepatitis 
C which almost certainly was contracted during the 
appellant's tour of duty in Vietnam.  

On December 17, 1999 Dr. Gates wrote that the appellant has 
chronic peripheral neuropathy which was almost certainly 
secondary to Hepatitis C.  Dr. Gates stated that the 
appellant's only risk for exposure to Hepatitis C by history 
comes from multiple exposures to blood during combat medic 
work he performed during the Vietnam War.  Dr. Gates 
indicated that the appellant reported likely exposure to 
Agent Orange while in Vietnam, and that could also be causing 
some ill health effects as well.  

At this time, the claim for service connection is well 
grounded.  The veteran has a diagnosis of peripheral 
neuropathy and that diagnosis has been linked by a medical 
professional to either inservice exposure to blood or Agent 
Orange. 


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
peripheral neuropathy is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this case Dr. Gates wrote that the appellant has chronic 
peripheral neuropathy, which was almost certainly secondary 
to Hepatitis C.  He stated that the appellant's only risk for 
exposure to Hepatitis C by history comes from multiple 
exposures to blood during combat medic work he performed 
during the Vietnam War.  Dr. Gates indicated that the 
appellant reported likely exposure to Agent Orange while in 
Vietnam, and that could also be causing some ill health 
effects as well.  Dr. Gates opined that the appellant had a 
chronic disability secondary to complications from Hepatitis 
C which almost certainly was contracted during the 
appellant's tour of duty in Vietnam.

At the Hearing the appellant testified that his post service 
occupations included work as a firefighter, on the auto-train 
and funeral directing.  He stated that he was not an embalmer 
and not exposed to embalming chemicals.  

The issue is REMANDED for further development.  

1.  The RO should attempt to verify 
whether the veteran was a medic in the 
field or a service department hospital.

2.  The veteran reported that he had past 
experience as a firefighter and with Auto 
Train (transcript page 9).  The RO should 
attempt to obtain physical examination 
reports that were conducted in 
conjunction with employment.

3.  If the veteran has evidence that he 
was a medic, that evidence must be 
submitted to the RO.  If the veteran has 
any medical evidence dated between 1971 
and 1990, that evidence should be 
submitted.

4.  After the above, the appellant is to 
be afforded a VA examination.  The 
examiner is to determine whether it is as 
likely as not that the appellant 
contracted Hepatitis C in Vietnam and 
that the peripheral neuropathy is due to 
Hepatitis.  In particular, the examiner 
should determine the likelihood of 
exposure to Hepatitis C while in Vietnam.  
The claims file should be made available 
to the examiner.

5.  After reviewing the record, the 
examiner should enter an opinion 
regarding the likelihood that peripheral 
neuropathy is due to Agent Orange 
exposure.

6.  The RO is to consider the provisions 
of 38 U.S.C.A. § 1154 (West 1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

